In the

      United States Court of Appeals
                      For the Seventh Circuit
                          ____________________  

Nos.  15-­‐‑2204  &  16-­‐‑1864  
MARGARITA  DEL  PILAR  FITZPATRICK,  
                                                                     Petitioner,  
                                         v.  

JEFF  SESSIONS,  Attorney  General  of  the  United  States,  
                                                         Respondent.  
                          ____________________  

                     Petitions  for  Review  of  Orders  of  the  
                       Board  of  Immigration  Appeals.  
                                No.  A097  846  616  
                          ____________________  

   ARGUED  JANUARY  17,  2017  —  DECIDED  FEBRUARY  13,  2017  
                 ____________________  

    Before  EASTERBROOK,  WILLIAMS,  and  SYKES,  Circuit  Judges.  
    EASTERBROOK,   Circuit   Judge.   Margarita   Del   Pilar   Fitzpat-­‐‑
rick,  a  citizen  of  Peru,  had  lived  in  the  United  States  for  three  
years  when  she  applied  for  a  driver’s  license  in  Illinois.  She  
contends   that   when   filling   out   the   forms   at   the   Department  
of  Motor  Vehicles  she  displayed  her  green  card  and  her  Pe-­‐‑
ruvian  passport—but  she  admits  that  she  also  checked  a  box  
claiming  to  be  a  citizen  of  the  United  States.  The  form  sternly  
warns  aliens  not  to  check  that  box,  and  Fitzpatrick  does  not  
2                                                  Nos.  15-­‐‑2204  &  16-­‐‑1864  

contend   that   she   has   any   difficulty   understanding   written  
English.  (She  came  to  the  United  States  in  2002  to  study  Eng-­‐‑
lish   in   college,   and   after   earning   a   certificate   as   a   medical  
translator  she  spent  some  time  working  as  an  interpreter  be-­‐‑
fore  training  as  a  nurse.)  As  required  by  the  motor-­‐‑voter  law,  
52   U.S.C.   §§  20503–06,   the   form   also   contained   a   checkbox  
that   would   lead   to   registration   as   a   voter.   Fitzpatrick   main-­‐‑
tains  that  the  desk  clerk  asked  whether  she  wanted  to  regis-­‐‑
ter,  and  when  she  inquired  “Am  I  supposed  to?”  he  replied:  
“It’s  up  to  you.”  She  checked  that  box,  was  duly  registered,  
and  in  2006  twice  voted  in  elections  for  federal  officials.  
    Aliens  are  forbidden  to  vote  in  federal  elections.  18  U.S.C.  
§611.   Another   statute,   8   U.S.C.   §1227(a)(6),   provides   for   the  
removal  of  aliens  who  vote  in  violation  of  either  state  or  fed-­‐‑
eral   law.   After   discovering   that   Fitzpatrick   had   voted   in   a  
federal  election,  the  Department  of  Homeland  Security  initi-­‐‑
ated   removal   proceedings.   An   Immigration   Judge   and   then  
the  Board  of  Immigration  Appeals  (initially  and  when  deny-­‐‑
ing  reconsideration)  decided  that  she  must  indeed  leave  the  
United   States,   even   though   she   has   led   a   productive   and  
otherwise-­‐‑unblemished   life   in   this   country,   is   married   to   a  
U.S.  citizen,  and  has  three  U.S.-­‐‑citizen  children.  Her  children  
were   born   in   Peru   and   naturalized   after   arrival.   Her   own  
2007   application   for   citizenship   is   what   brought   her   2006  
voting  to  light,  when  response  to  questions  asked  of  all  ap-­‐‑
plicants  she  honestly  described  her  voting  history.  
    Fitzpatrick  acknowledges  that  she  voted  in  apparent  vio-­‐‑
lation   of   §611,   which   does   not   require   proof   that   the   alien  
knew  that  only  citizens  can  vote  in  federal  elections.  See  Ki-­‐‑
mani  v.  Holder,  695  F.3d  666  (7th  Cir.  2012).  Nonetheless,  she  
contends,  she  did  not  actually  violate  §611,  because  she  had  
Nos.  15-­‐‑2204  &  16-­‐‑1864                                                    3  

official   approval   to   act   as   she   did.   Her   lawyer   calls   this   the  
“entrapment  by  estoppel”  defense;  we  suggested  in  Keathley  
v.   Holder,   696   F.3d   644   (7th   Cir.   2012),   that   a   better   label  
would  be  “official  authorization.”  But  names  don’t  matter.  
    The  defense  is  available  to  someone  who  makes  complete  
and  accurate  representations  to  a  public  official  and  then  re-­‐‑
ceives  permission  from  that  official,  when  acting  within  the  
scope  of  his  or  her  authority.  (We  observed  in  Keathley  that  a  
high   school   principal   can’t   permit   aliens   to   vote,   but   that  
voting   officials   may   have   at   least   apparent   authority   to   do  
so.)  Fitzpatrick  cannot  make  out  either  ingredient  of  this  de-­‐‑
fense.  
    First,  she  did  not  make  accurate  disclosures  when  apply-­‐‑
ing.  She  checked  the  box  claiming  U.S.  citizenship.  She  is  lit-­‐‑
erate  in  English  and  has  no  excuse  for  making  that  misrepre-­‐‑
sentation.   As   we   observed   in   Kimani,   statements   such   as   “I  
didn’t   read   the   form   carefully”   or   “I   didn’t   think   this  
through  before  acting”  or  “I  didn’t  understand  the  legal  sig-­‐‑
nificance   of   what   I   was   doing”   may   be   explanations,   but  
they  are  not  excuses.  
     Second,   no   one   told   her   that   aliens   are   entitled   to   vote.  
Indeed,  no  one  told  her  that  aliens  are  entitled  to  register  to  
vote.  A  clerk  asked  whether  she  wanted  to  register  and  add-­‐‑
ed  “It’s  up  to  you.”  That  statement—apparently  following  a  
script  that  Illinois  then  required  clerical  officials  to  use—was  
a  refusal  to  give  advice,  not  an  assurance  that  it  was  lawful  
to  register.  Federal  law  forbids  state  officials  to  say  anything  
that  will  discourage  an  applicant  for  a  driver’s  license  from  
registering   to   vote.   52   U.S.C.   §20506(a)(5)(C).   This   statute  
leads  to  unhelpful  responses  such  as  the  one  Fitzpatrick  re-­‐‑
ceived.  What  happened  to  Fitzpatrick  and  other  aliens  such  
4                                                  Nos.  15-­‐‑2204  &  16-­‐‑1864  

as  Keathley  has  led  Illinois’s  Secretary  of  State  to  revise  the  
department’s   Field   Operations   Manual   to   require   clerks   to  
remind  applicants  that  citizenship  is  essential  to  voting,  but  
the  omission  of  that  advice  in  2005  still  left  Fitzpatrick  with  a  
noncommittal  answer.  
     What’s  more,  even  if  the  clerk  had  assured  Fitzpatrick  (as  
he   did   not)   that   she   was   entitled   to   register,   that   assurance  
differs  from  authorization  to  vote.  Because  different  units  of  
government   have   different   requirements   for   voting,   it   may  
be   proper   for   aliens   to   register   even   though   they   must   take  
care   not   to   vote   in   elections   for   certain   offices.   Fitzpatrick  
had  time  after  receiving  her  voter-­‐‑registration  card  to  deter-­‐‑
mine  which  elections  she  could  participate  in.  Even  a  curso-­‐‑
ry   search   would   have   turned   up   the   rule   against   an   alien’s  
voting   in   a   federal   election—just   as   a   cursory   search   would  
have  revealed  that  a  person  registered  in  Illinois  cannot  vote  
for   Governor   of   Indiana.   Registration   to   vote   simply   does  
not  imply  authorization  to  vote  in  any  election  one  chooses.  
Fitzpatrick   is   well   educated   and   understands   English;   it   is  
not  too  much  to  ask  that  she  find  out  before  voting  whether  
an   alien   can   cast   a   ballot   in   a   federal   election.   States   may  
deem   it   wise   to   inform   all   who   register   about   the   require-­‐‑
ments   for   voting   in   particular   elections,   but   failure   to   pro-­‐‑
vide  that  advice  does  not  amount  to  official  authorization  for  
aliens  to  vote  in  all  elections.  
      The  panel  inquired  at  oral  argument  whether  Fitzpatrick  
is   the   kind   of   person   the   Attorney   General   and   the   Depart-­‐‑
ment  of  Homeland  Security  want  removed  from  the  United  
States.   The   answer   was   yes—that   consideration   had   been  
given   to   exercising   prosecutorial   discretion   in   Fitzpatrick’s  
favor,  but  that  the  possibility  had  been  resolved  adversely  to  
Nos.  15-­‐‑2204  &  16-­‐‑1864                                                 5  

her.  That  decision  is  entrusted  to  executive  officials,  leaving  
us   no   option   other   than   to   deny   the   petitions   for   review   of  
the  BIA’s  decisions.